Per Curiam.

On hearing the affidavits, upon both sides, we are unanimous in thinking that the facts disclosed do not warrant the allegation of bad faith. If the defendants had made out a strong equitable case against the plaintiffs, it would, perhaps, be a good reason for refusing the amendment. But we all think there is no foundation for *415the objection, in point of fact. The amendment must be J ’ r granted, on payment of costs.
c^^f^eSo as to include the a°t had been drawn for the payment of costó generally,
Rule to amend granted.
Oct. 24. This morning, Sudani mentioned, that the rule to amend had been drawn in the usual form, on payment of costs, which he supposed would import no more than the costs of the motion: that the payment of the costs of the ac-y „ , . . tion, brought for the irregularity, ought also to be made a condition of the amendment.
Powers, said the action was prematurely brought, and the party ought to take the consequence.

Per Curiam.

The rule must be so modified as to include the costs of the action.
Rule accordingly.